Exhibit 99.1 SKF Half-year report 2007 SKF reports record sales and profit for the second quarter of 2007. Operating profit increased by 18.6% and sales were up 11.9%. Basic earnings per share increased by 17.8%. The outlook is for continued good volume growth for the third quarter of 2007. · Net sales for the second quarter of 2007 were SEK 14,963 million (13,373), and for the first half-year SEK 29,334 million (26,662). · Operating profit for the second quarter was SEK 2,019 million (1,702), and for the first half-year SEK 3,905 million (3,311). The operating margin for the second quarter was 13.5% (12.7), and for the first half-year 13.3% (12.4). · Profit before taxes for the second quarter was SEK 1,957 million (1,520). The profit before taxes for the first half-year was SEK 3,782 million (3,119). · Net profit for the second quarter was SEK 1,274 million (1,071). Net profit for the first half-year was SEK 2,488 million (2,209). · Basic earnings per share for the second quarter were SEK 2.71 (2.30), and for the first half-year SEK 5.28 (4.75). Diluted earnings per share for the second quarter were SEK 2.70 (2.30), and for the first half-year SEK 5.26 (4.74). The increase of 11.9% in net sales for the quarter, in SEK, was attributable to: volume 6.9%, structure 4.6%, price/mix 2.7% and currency effects -2.3%. For the first half-year, the increase of 10.0%, in SEK, was attributable to: volume 7.4%, structure 4.4%, price/mix 2.2% and currency effects -4.0%. Sales development in the second quarter (excl. structural effects) Sales in the second quarter of 2007, calculated in local currencies and compared to sales in the same quarter last year, were significantly higher for the Group. Sales were significantly higher for the Industrial Division and the Service Division and higher for the Automotive Division. Sales were significantly higher in Europe, Asia and Latin America. Sales in North America were higher. The manufacturing level for the second quarter was unchanged compared to the first quarter 2007 and significantly higher compared to the second quarter last year. Outlook for the third quarter of 2007(compared to the second quarter 2007) The market demand for SKF's products and services in the third quarter of 2007 is expected to be higher for the Group. The demand is expected to be higher in Europe and Latin America, significantly higher in Asia and relatively unchanged in North America. The demand is expected to be higher in the Industrial and Service Division and slightly higher in the Automotive Division. The manufacturing level for the third quarter 2007 will be unchanged compared to the second quarter 2007, while lower in absolute terms due to normal seasonality, and significantly higher than the third quarter 2006. Page 2 of 13 Financial The financial net in the second quarter of 2007 was SEK -62 million (-182), including revaluation of share swaps of SEK 16 million (-34). The financial net for the first half-year was SEK -123 million (-192), which includes the revaluation of share swaps amounting to SEK 58 million (3). Key figures for the first half-year of 2007 (first half-year 2006): - Inventories, % of annual sales, 19.9% (19.1) - ROCE for the 12-month period, 25.3% (23.0) - ROE for the 12-month period, 24.1% (22.8) - Equity/assets ratio, 35.9% (44.4) - Gearing, 44.1% (32.7) - Registered number of employees, 41,477 (38,941) Cash flow, after operating investments and before financial items (ie excluding the effect of financial investments) wasSEK 888 million (563) for the second quarter and SEK 235 million (740) for the half year. The cash flow includes acquisitions of SEK 526 million for the quarter and SEK 740 million for the half year. Exchange rates for the second quarter of 2007, including the effects of translation and transaction flows, had a negative effect on SKF’s operating profit of about SEK 200 million. Based on current assumptions and exchange rates, it is estimated that the negative effect for the third quarter of 2007 will be around SEK 100 million. For the full year the negative effect will be around SEK 600 million. Price levels for specialty steel and steel components increased further during the second quarter and were higher in the first half of the year, compared to the same period last year. They are expected to be higher in the third quarter compared to the previous quarter. SKF expects to be able to continue to compensate for this through productivity, sourcing and pricing. Major events in the second quarter SKF acquired: - ABBA Linear Tech Co., Ltd., a leading Asian manufacturer of profile rail guides, based in Taiwan. The ABBA Group employs around 400 people and has an annual sale of about SEK 250 million. In April, the transaction was finalized with SKF acquiring 90% of the company for SEK 400 million. - Baker Instruments Company, Ft Collins, Colorado in USA, a leading manufacturer of test and diagnostic instruments for electric motor assessment. Baker has annual sale of about USD 11 million and 62 employees. SKF paid USD 14 million for the company, on a cash and debt-free basis. - the remaining 40% shareholding in SKF (Shanghai) Bearing Company Ltd., to become a wholly-owned SKF production subsidiary in China. SKF announced investments of SEK 700 million for two new factories in India, one for the manufacturing of ball bearings and the other for the manufacturing of large size bearings. Both factories will start production in 2008. Page 3 of 13 SKF sold its forging business at the Lüchow factory in Germany to Hay Speed Umformtechnik GmbH. The sales price was around EUR 32 million and SKF made a one-off profit on the sale of approximately EUR 4 million which is included in the result in the second quarter for the Automotive Division. An ordinary dividend of SEK 2.1 billion together with an extra distribution of SEK 4.5 billion to shareholder added up to a total distribution to shareholders of SEK 6,603 million during the quarter. SKF filed a Form 15F with the US Securities and Exchange Commission (SEC) to deregister under the US Securities Exchange Act of 1934 its Class B shares and to terminate reporting obligations with respect to its 7 1/8% Notes due 1 July 2007. SKF expects that the deregistration will become effective 90 days after filing. As a result of the filing, SKF's obligation to file certain reports and forms with the SEC, including Forms 20-F and 6-K, will be immediately suspended. SKF has together with one of Chinas leading steel manufacturer, Baosteel Iron & Steel Group in Shanghai, created a joint venture where SKF holds 60% and the management responsibility. The joint venture will be responsible for maintenance and repair operations related to bearings at the Baosteel Group. The company will employ some 30 people. Major events in the first quarter SKF announced that it has developed a new bearing family, energy efficient bearings, that reduce energy consumption by at least 30% compared to standard ISO products. In addition, the company has developed a number of other solutions including a web-based application that can support a significant reduction in energy consumption and cost savings for process factories and manufacturing industries. SKF announced that it will invest SEK 600 million in Göteborg, Sweden to increase production capacity. SKF acquired Preventive Maintenance Company Inc. (PMCI) in Illinois, USA. PMCI has annual sales of around USD 10 million. SKF also acquired Automatic Lubrication Systems (ALS) in Burlington, Canada. ALS has annual sales of about CAD 2 million. Divisions Comments on sales per geographical region are based on local currencies and compared to the corresponding period for 2006. The operating margin has been calculated on sales including intra-Group sales. Industrial Division The operating profit for the second quarter of 2007 amounted to SEK 917 million (838), resulting in an operating margin of 12.2% (12.5) on sales including intra-Group sales. The operating profit for the first half-year of 2007 amounted to SEK 1,797 million (1,662), resulting in an operating margin of 12.2% (12.5). Net sales for the second quarter amounted to SEK 4,986 million (4,289) and for the first half-year SEK 9,835 million (8,565). Sales including intra-Group sales for the second quarter were SEK 7,497 million (6,711), and for the first half-year SEK 14,748 million (13,348). Page 4 of 13 The increase of 16.2% in net sales, in SEK, for the quarter was attributable to: organic growth 9.8%, structure 8.8%, and currency effects -2.4%. For the first half-year, the increase in net sales, in SEK, of 14.8% was attributable to: organic growth 10.6%, structure 7.7% and currency effects -3.5%. Sales for the second quarter were significantly higher in Europe, relatively unchanged in Asia and higher in North America. Some segments that showed significantly higher sales were, Railway,Wind energy, Aero and Construction equipment. SKF launched during the quarter two solutions that deliver a number of benefits to steel mills. One solution is the SKF Caster Analyst System which is an on-line monitoring of continuous casters that analyses process loads and temperatures so that adjustments can be made to reduce maintenance and to increase throughput and product quality. The other solution is an additional version of SKF ConRo, SKF ConRo Low. This is a greased and sealed unit designed to fit the lower stages of a continuous caster. Service Division The operating profit for the second quarter amounted to SEK 692 million (545), resulting in an operating margin of 13.1% (11.2). The operating profit for the first half-year amounted to SEK 1,316 million (1,086), resulting in an operating margin of 12.9% (11.2). Net sales for the second quarter amounted to SEK 4,828 million (4,402) and for the first half-year SEK 9,323 million (8,783). Sales including intra-Group sales for the second quarter were SEK 5,270 million (4,877), and for the first half-year SEK 10,193 million (9,689). The increase of 9.7% in net sales, in SEK, for the quarter was attributable to: organic growth 12.3%, structure 0.3%, and currency effects -2.9%. For the first half-year, the increase in net sales, in SEK, of 6.2% was attributable to: organic growth 10.9%, structure 0.3% and currency effects -5.0%. Sales in the second quarter developed positively and were significantly higher in all geographical regions. SKF and Aker Kvaerner established a partnership for condition based maintenance for the offshore and onshore oil and gas industry. The agreement integrates the broad Aker Kvaerner competence in engineering, planning and maintenance with SKF expertise related to rotating equipment, bearing and lubrication technologies, condition monitoring, integration and analysis. Automotive Division The operating profit for the second quarter amounted to SEK 431 million (324), resulting in an operating margin of 7.0% (5.7). The operating profit for the first half-year amounted to SEK 785 million (566), resulting in an operating margin of 6.4% (5.0). Net sales for the second quarter amounted to SEK 5,130 million (4,658) and for the first half-year SEK 10,134 million (9,273). Sales including intra-Group sales for the second quarter were SEK 6,176 million (5,695), and for the first half-year SEK 12,243 million (11,300). Page 5 of 13 The increase of 10.1% in net sales, in SEK, for the quarter was attributable to: organic growth 6.7%, structure 5.1%, and currency effects -1.7%. For the first half-year, the increase in net sales, in SEK, of 9.3% was attributable to: organic growth 7.5%, structure 5.2% and currency effects -3.4%. For the second quarter, sales to the car and light truck industry in Europe were higher and in North America significantly higher. Sales to the heavy truck industry in Europe were significantly higher and in North America significantly lower. Sales to the vehicle service market were higher in all regions. Sales to the electrical business and to two-wheelers producers were significantly higher in Europe and significantly lower in Asia. Businesses gained during the first half year: - a wheel bearing solution to be manufactured in Spain for the new Renault Master platform. - additional business in China for two Chery models. - 100% of the business for the steering column bearing with Piaggio in India. - 100% share of the business for wheel hub units for a four-wheeler light vehicle with Piaggio in India. - business with Hendrickson in the USA for the recently launched SKF Wheel End Monitor, which helps track possible damage and wear to trailer wheel bearings. Parent company The Parent company performs services of a common Group character. The risks for the Parent company are the same as described below for the Group. For the first half-year of 2007, profit before taxes was SEK 1,357 million (333), net sales was 759 (636) and investments were SEK 1 million (0).As of June 30, current financial assets were SEK 7 million (8). As of January 1, they were SEK 7 million. As of June 30, the average number of employees was 188 (163). Risks and uncertainties in the business The company operates in many different industrial, automotive and geographical segments that are at different stages of the economic cycle. A general economic downturn at global level, or in one of the world’s leading economies, could obviously reduce the demand for the Group’s products, solutions and services for a period of time. In addition, terrorism and other hostilities, as well as disturbances in worldwide financial markets, could have a negative effect on the demand for the Group’s products and services. The SKF Group is subject to both transaction and translation exposure. For commercial flows the SKF Group is primarily exposed to the USD and to US dollar-related currencies. As the major part of the profit is made outside Sweden, the Group is also exposed to translational risks in all the major currencies. Page 6 of 13 Previous outlook statement First-quarter report 2007: Outlook for the second quarter of 2007(compared to the first quarter 2007) The market demand for SKF's products and services in the second quarter of 2007 is expected to be higher for the Group. The demand is expected to be higher in Europe and Latin America, significantly higher in Asia and relatively unchanged in North America. The demand is expected to be higher in the Industrial and Service Division and slightly higher in the Automotive Division. The manufacturing level for the second quarter will be unchanged compared to the first quarter 2007 and significantly higher compared to the second quarter last year. Cautionary statement This report contains forward-looking statements that are based on the current expectations of the management of SKF. Although management believes that the expectations reflected in such forward-looking statements are reasonable, no assurance can be given that such expectations will prove to have been correct. Accordingly, results could differ materially from those implied in the forward-looking statements as a result of, among other factors, changes in economic, market and competitive conditions, changes in the regulatory environment and other government actions, fluctuations in exchange rates and other factors mentioned in SKF’s latest 20-F report on file with the SEC (United States Securities and Exchange Commission) under "Forward-Looking Statements" and "Risk Factors". *** The Board of Directors and the CEO declare that the half-year report gives a fair view of the performance of the business, position and profit or loss of the company and the Group, and describes the principal risks and uncertainties that the company and the companies in the Group face. Göteborg, 17July 2007 Aktiebolaget SKF(publ.) Tom Johnstone President and CEO, Board member Anders Scharp Vito H Baumgartner Ulla Litzén Chairman Board member Board member Clas Åke Hedström Winnie Fok Leif Östling Board member Board member Deputy chairman Eckhard Cordes Hans-Olov Olsson Lena Treschow Torell Board member Board member Board member Göran Johansson Lennart Larsson Board member Board member Page 7 of 13 AB SKF may be required to disclose the information provided herein pursuant to the Securities Exchange and Clearing Operations Act and/or the Financial Instruments Trading Act. Presentation from SKF A presentation will be published on SKF’s website at the following address: investors.skf.com (click on Presentations). Enclosures: Financial statements 1.Consolidated income statements 2.Consolidated balance sheets and Consolidated statements of changes in shareholders' equity 3.Consolidated statements of cash flow Other financial statements 4.Consolidated financial information - yearly and quarterly comparisons 5.Segment information - yearly and quarterly comparisons 6.Parent company income statements, balance sheets and footnotes. The consolidated financial statements of the SKF Group are prepared in accordance with International Financial Reporting Standards. The SKF Group applies the same accounting policies and methods of computation in the interim financial statements as compared with the Annual Report including Sustainability Report 2006, except as described in the first quarter report 2007. The consolidated half-year report has been prepared in accordance with IAS34. The half-year report for the Parent company has been prepared in accordance with the Annual Accounts Act and RR32:06. The report has not been reviewed by the company's auditors. The SKF Nine-month report 2007 will be published on Tuesday, 16 October 2007. Further information can be obtained from: Lars G Malmer, Group Communication, tel: +46-31-3371541, +46-705-371541, e-mail: lars.g.malmer@skf.com Marita Björk, Investor Relations, tel: +46-31-3371994, +46-705-181994, e-mail: marita.bjork@skf.com Aktiebolaget SKF, SE-öteborg, Sweden, Company reg.no. 556007-3495, tel: +46-31-3371000, fax: +46-31-3372832, www.skf.com Page 8 of 13 Enclosure 1 CONSOLIDATED INCOME STATEMENTS (MSEK) April-June 2007 April-June 2006 Jan-June 2007 Jan-June 2006 Net sales 14,963 13,373 29,334 26,662 Cost of goods sold -10,993 -9,882 -21,576 -19,797 Gross profit 3,970 3,491 7,758 6,865 Selling and administrative expenses -1,997 -1,887 -3,901 -3,755 Other operating income/expenses - net 44 -9 46 7 Profit/loss from jointly controlled and associated companies 2 107 2 194 Operating profit 2,019 1,702 3,905 3,311 Operating margin, % 13.5 12.7 13.3 12.4 Financial income and expense - net -62 -182 -123 -192 Profit before taxes 1,957 1,520 3,782 3,119 Taxes -683 -449 -1,294 -910 Net profit 1,274 1,071 2,488 2,209 Net profit attributable to Shareholders of the parent 1,233 1,050 2,402 2,164 Minority 41 21 86 45 Basic earnings per share, SEK* 2.71 2.30 5.28 4.75 Diluted earnings per share, SEK* 2.70 2.30 5.26 4.74 Dividend per share, SEK - - 4.50 4.00 Additions to property, plant and equipment 403 469 834 837 Number of employees registered 41,477 38,941 41,477 38,941 Return on capital employed for the 12-month period ended 30 June, % 25.3 23.0 25.3 23.0 NUMBER OF SHARES 30 June 2007 31 December 2006 Total number of shares 455,351,068 455,351,068 - whereof A shares 49,533,030 49,533,030 - whereof B shares 405,818,038 405,818,038 *Basic and diluted earnings per share are based on net profit attributable to shareholders of the parent. Page 9 of 13 Enclosure 2 CONSOLIDATED BALANCE SHEETS (MSEK) June 2007 December 2006 Intangible assets 2,592 2,586 Deferred tax assets 984 948 Property, plant and equipment 11,667 11,388 Investments, non-current financial and other assets 2,366 1,429 Non-current assets 17,609 16,351 Inventories 11,095 9,939 Assets classified as held for sale 45 335 Current assets 13,521 10,635 Investments in jointly controlled company 3 48 Financial investments and cash and cash equivalents 2,626 8,930 Current assets 27,290 29,887 TOTAL ASSETS 44,899 46,238 Equity attributable to shareholders of AB SKF 15,411 18,973 Equity attributable to minority interests 707 634 Non-current loans 7,001 7,006 Provisions for post-employment benefits 4,872 4,731 Provisions for deferred taxes 1,346 1,243 Other non-current liabilities and provisions 1,947 1,606 Non-current liabilities 15,166 14,586 Current loans 1,099 1,047 Other current liabilities and provisions 12,516 10,939 Liabilities related to assets classified as held for sale - 59 Current liabilities 13,615 12,045 TOTAL EQUITY AND LIABILITIES 44,899 46,238 CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (MSEK) June 2007 June 2006 Opening balance 1 January 19,607 18,233 Total exchange differences arising on translation of foreign operations 422 -864 Change in fair value of investments in equity securities and cash flow hedges 316 130 Release on disposal of investments in equity securities and cash flow hedges -34 39 Net profit 2,488 2,209 Exercise of share options -28 -18 Other transactions with minority owners - 35 Redemption of shares -4,554 - Total cash dividends -2,099 -1,862 Closing balance 16,118 17,902 Page 10 of 13 Enclosure 3 CONSOLIDATED STATEMENTS OF CASH FLOW (MSEK) April-June 2007 April-June 2006* Jan-June 2007 Jan-June 2006* Operating activities: Profit before taxes 1,957 1,520 3,782 3,119 Depreciation, amortization and impairment 426 374 833 786 Net gain (-) on sales of intangible assets, PPE and businesses -43 -24 -45 -24 Taxes -546 -568 -1,213 -926 Other including non-cash items 56 205 -53 26 Changes in working capital -260 -298 -1,724 -1,208 Net cash flow from operations 1,590 1,209 1,580 1,773 Investing activities: Operating investments: Investments in intangible assets, PPE, businesses and equity securities -948 -675 -1,601 -1,065 Sale of intangible assets, PPE, businesses and equity securities and pre-liquidation proceeds 246 29 256 32 Subtotal operating investments -702 -646 -1,345 -1,033 Investments in financial and other assets -79 -15 -100 -765 Sale of financial and other assets 28 1,103 1,240 2,477 Net cash flow used in investing activities -753 442 -205 679 Net cash flow after investments before financing 837 1,651 1,375 2,452 Financing activities: Change in short- and long-term loans 161 50 66 20 Payment of finance lease liabilities -2 -1 -3 -1 Redemption -4,554 - -4,554 - Cash dividends -2,086 -1,844 -2,099 -1,862 Net cash flow used in financing activities -6,481 -1,795 -6,590 -1,843 NET CASH FLOW -5,644 -144 -5,215 609 Change in cash and cash equivalents: Cash and cash equivalents at 1 April/1 January 7,729 3,115 7,242 2,379 Cash effect, excl. acquired businesses -5,644 -148 -5,215 605 Cash effect of acquired businesses 0 4 0 4 Exchange rate effect -19 -95 39 -112 Cash and cash equivalents at 30 June 2,066 2,876 2,066 2,876 ADDITIONAL CASH FLOW INFORMATION Cash flow after operating investments before financial items: Net cash flow from operations 1,590 1,209 1,580 1,773 Subtotal operating investments -702 -646 -1,345 -1,033 888 563 235 740 Change in net interest-bearing liabilities Opening balance 1 Jan 2007 Exchange rate effect Cash flow change Acquired and sold businesses Other Closing balance 30 June 2007 Loans, long- and short-term 8,053 165 66 - -184 8,100 Post-employment benefits, net 4,540 66 -210 - 217 4,613 Financial assets, others -2,425 -25 1,140 - -599 -1,909 Cash and cash equivalents -7,242 -39 5,215 - - -2,066 Net interest-bearing liabilities 2,926 167 6,211 - -566 8,738 * Certain reclassifications have been made between operating, investing and financing activities, see footnote 1 to the Annual Report 2006 including Sustainability Report. Page 11 of 13 Enclosure 4 CONSOLIDATED FINANCIAL INFORMATION - YEARLY AND QUARTERLY COMPARISONS (MSEK unless otherwise stated) Full year Full year Half year 2005 1/06 2/06 3/06 4/06 2006 1/07 2/07 2007 Net sales 49,285 13,289 13,373 12,544 13,895 53,101 14,371 14,963 29,334 Cost of goods sold -36,931 -9,915 -9,882 -9,296 -10,400 -39,493 -10,583 -10,993 -21,576 Gross profit 12,354 3,374 3,491 3,248 3,495 13,608 3,788 3,970 7,758 Gross margin, % 25.1 25.4 26.1 25.9 25.2 25.6 26.4 26.5 26.4 Selling and administrative expenses -7,284 -1,868 -1,887 -1,764 -2,098 -7,617 -1,904 -1,997 -3,901 Other operating income/ expenses - net 85 16 -9 4 -33 -22 2 44 46 Profit/loss from jointly controlled and associated companies 172 87 107 50 494 738 0 2 2 Operating profit 5,327 1,609 1,702 1,538 1,858 6,707 1,886 2,019 3,905 Operating margin, % 10.8 12.1 12.7 12.3 13.4 12.6 13.1 13.5 13.3 Financial income and expense - net -74 -10 -182 -116 -12 -320 -61 -62 -123 Profit before taxes 5,253 1,599 1,520 1,422 1,846 6,387 1,825 1,957 3,782 Profit margin before taxes,% 10.7 12.0 11.4 11.3 13.3 12.0 12.7 13.1 12.9 Taxes -1,646 -461 -449 -456 -589 -1,955 -611 -683 -1,294 Net profit 3,607 1,138 1,071 966 1,257 4,432 1,214 1,274 2,488 Net profit attributable to Shareholders of the parent 3,521 1,114 1,050 938 1,215 4,317 1,169 1,233 2,402 Minority 86 24 21 28 42 115 45 41 86 Basic earnings per share, SEK* 7.73 2.45 2.30 2.06 2.67 9.48 2.57 2.71 5.28 Diluted earnings per share, SEK* 7.70 2.44 2.30 2.05 2.66 9.45 2.56 2.70 5.26 Return on capital employed for the 12-month period, % 21.8 22.7 23.0 22.9 24.7 24.7 24.9 25.3 25.3 Gearing, %** 33.2 31.6 32.7 32.2 39.1 39.1 37.5 44.1 44.1 Equity/assets ratio, % 45.2 45.8 44.4 45.4 42.4 42.4 43.0 35.9 35.9 Net worth per share, SEK* 39 41 38 40 42 42 46 34 34 Additions to property, plant and equipment 1,623 368 469 459 637 1,933 431 403 834 Registered number of employees 38,748 38,752 38,941 39,984 41,090 41,090 41,348 41,477 41,477 * Basic and diluted earnings per share and Net worth per share are based on net profit attributable to shareholders of the parent. ** Current- plus non-current loans plus provisions for post-employment benefits, net, as a percentage of the sum of current- plus non-current loans, provisions for post-employment benefits, net, and shareholders equity, all at end of interim period/year end. Page 12 of 13 Enclosure 5 SEGMENT INFORMATION - YEARLY AND QUARTERLY COMPARISONS (MSEK unless otherwise stated) Full year Full year Half year 2005 1/06 2/06 3/06 4/06 2006 1/07 2/07 2007 Industrial Division Net sales 14,821 4,276 4,289 4,039 4,572 17,176 4,849 4,986 9,835 Sales incl. intra-Group sales 23,695 6,637 6,711 6,310 7,040 26,698 7,251 7,497 14,748 Operating profit 2,374 824 838 758 607 3,027 880 917 1,797 Operating margin* 10.0 % 12.4 % 12.5 % 12.0 % 8.6 % 11.3 % 12.1 % 12.2 % 12.2 % Assets and liabilities, net 10,054 10,396 10,150 11,490 11,543 11,543 12,646 12,683 12,683 Registered number of employees 16,513 16,540 16,448 17,494 17,760 17,760 17,940 18,039 18,039 Service Division Net sales 16,419 4,381 4,402 4,391 4,810 17,984 4,495 4,828 9,323 Sales incl. intra-Group sales 18,080 4,812 4,877 4,812 5,260 19,761 4,923 5,270 10,193 Operating profit 2,120 541 545 567 709 2,362 624 692 1,316 Operating margin* 11.7 % 11.2 % 11.2 % 11.8 % 13.5 % 12.0 % 12.7 % 13.1 % 12.9 % Assets and liabilities, net 3,359 3,658 3,677 3,531 3,437 3,437 3,898 4,042 4,042 Registered number of employees 5,025 5,061 5,116 5,165 5,279 5,279 5,330 5,409 5,409 Automotive Division Net sales 17,050 4,615 4,658 4,103 4,493 17,869 5,004 5,130 10,134 Sales incl. intra-Group sales 20,882 5,605 5,695 5,040 5,467 21,807 6,067 6,176 12,243 Operating profit 499 242 324 218 162 946 354 431 785 Operating margin* 2.4 % 4.3 % 5.7 % 4.3 % 3.0 % 4.3 % 5.8 % 7.0 % 6.4 % Assets and liabilities, net 8,772 9,360 9,422 9,574 9,786 9,786 10,504 10,039 10,039 Registered number of employees 16,053 16,029 16,238 16,106 16,832 16,832 16,880 16,836 16,836 Previously published amounts have been restated to conform to the current Group structure in 2007. The structural changes include business units being moved between the divisions and from other operations to divisions. *Operating margin is calculated on sales including intra-Group sales. Page 13 of 13 Enclosure 6 PARENT COMPANY INCOME STATEMENTS (MSEK) Note Jan-June 2007 Jan-June 2006 Net sales 759 636 Cost of services provided -759 -636 Gross profit 0 0 Administrative expenses -144 -155 Other operating income/expenses – net 2 10 Operating loss -142 -145 Financial income and expenses - net 1 1,499 478 Profit before taxes 1,357 333 Taxes 27 63 Net profit 1,384 396 PARENT COMPANY BALANCE SHEETS (MSEK) Note June 2007 December 2006 Investments in subsidiaries 9,774 9,469 Receivables from subsidiaries 7,494 7,335 Other non-current assets 896 677 Non-current assets 18,164 17,481 Receivables from subsidiaries 1,499 5,174 Other receivables 339 219 Current assets 1,838 5,393 TOTAL ASSETS 20,002 22,874 Shareholders’ equity 2 7,714 12,653 Untaxed reserves 875 875 Provisions 131 122 Non-current liabilities 7,169 7,832 Current liabilities 4,113 1,392 TOTAL SHAREHOLDERS’ EQUITY, PROVISIONS AND LIABILITIES 20,002 22,874 Note 1. Financial income and expenses - net The net increase in financial income and expenses is primarily attributable to dividends from investments in subsidiaries. Note 2. Shareholders’ equity (MSEK) June 2007 Opening balance 1 January 12,653 Dividends -2,049 Redemption of shares -4,554 Net profit 1,384 Other changes 280 Closing balance 7,714
